DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicants’ submission, filed on 04/01/2021, in response to claims 2-6, 8-9, and 14-18 rejection from the non-final office action (02/05/2021), by amending claim 14 and cancelling claims 2-11 and 25 is entered and will be addressed below.

As Applicants did not follow the examiner’s suggestion to call out the allowable feature (previous claim 25), for the record, the examiner repeats this feature can be discerned after zoom in Fig. 7F but was not disclosed in Applicants’ Specification.

Allowable Subject Matter
Claims 14-18 and 24 are allowed.

The prior arts of record, US 20160079532, 20140331926, and 20160122860, together, do not fairly teach the limitation of:
“the mask sheet includes a region having a width gradually increasing outward in a region outside of the region of the valid portion having a constant width, and 
the region having the width gradually increasing outward overlaps with the plurality of hauling sheets” in the context of claim 14.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEATH T CHEN whose telephone number is (571)270-1870.  The examiner can normally be reached on 5:30am-2:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KEATH T CHEN/Primary Examiner, Art Unit 1716